COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
   EMILY LIVINGSTON SCOWN AND                                      No. 08-16-00301-CV
   BARBARA SCOWN,                                  §
                                                                        Appeal from
                          Appellants,              §
                                                                    394th District Court
   v.                                              §
                                                                of Brewster County, Texas
   THE CITY OF ALPINE, TEXAS,                      §
                                                                (TC # 2015-03-B0705-CV)
                          Appellee.                §

                                  MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellants, Emily Livingston Scown and Barbara

Scown, have failed to file their brief or a motion for extension of time to file the brief, we dismiss

the appeal for want of prosecution.

        The Clerk of the Court notified Appellants that their brief was past due and no motion for

extension of time had been filed. The letter advised Appellants that the Court intended to dismiss

the appeal for want of prosecution unless Appellants responded within ten days and showed

grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Appellants have not filed the

brief or an extension motion, and they have not filed any response to the Court’s inquiry.

Accordingly, we dismiss the appeal for want of prosecution. See TEX.R.APP.P. 38.8(a)(1), 42.3(b),

(c).
March 14, 2017
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-